Citation Nr: 1029229	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to a higher initial evaluation for degenerative joint 
disease of the right knee, evaluated as 10 percent disabling 
prior to December 1, 2009 and as 30 percent disabling beginning 
on December 1, 2009 (excluding convalescence periods when a 100 
percent evaluations were assigned from January 4, 2008 to 
February 29, 2008, and from October 27, 2008 to November 30, 
2009).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for right knee 
degenerative joint disease and assigned a 10 percent evaluation.  
Since that time a 30 percent evaluation was assigned beginning 
December 1, 2009.

In January 2008, the Veteran testified at a Board hearing at the 
RO before the undersigned.  A transcript of the proceeding is of 
record.  

When this case was most recently before the Board in March 2009, 
it was remanded for further development.  It is now before the 
Board for further appellate action.

In December 2007, the Veteran submitted a statement in which he 
indicated that he desired to withdraw his claim for a higher 
evaluation for his back disability.  As this document met the 
requirements for withdrawal of an appeal, the Veteran's appeal 
for a higher evaluation for a back disability is deemed to have 
been withdrawn.  See 38 C.F.R. § 20.204(a),(b) (2009).

The issues of a total disability rating based upon 
individual unemployability (TDIU) and an initial 
evaluation greater than 30 percent for adjustment disorder 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2004, the RO granted service connection for the Veteran's 
right knee disability and assigned a 10 percent evaluation.  In 
December 2004, the Veteran filed a notice of disagreement with 
the assigned evaluation.  During the course of the appeal, the 
Veteran has been assigned temporary evaluations of 100 percent 
beginning in January 2008 and in October 2008, for surgical 
treatment necessitating convalescence for the right knee.   

For the period following the Veteran's October 2008 total knee 
replacement, Diagnostic Code 5055 is for application.  Under this 
section, for knee replacement (prosthesis), a 100 percent 
evaluation is warranted for one year following implantation of 
the prosthesis.  Therefore, records following this period are 
relevant when evaluating the Veteran's knee disability.  
Unfortunately, the most recent VA outpatient treatment record 
included in the claims file is dated in July 2009.   In addition, 
the Veteran received an examination during the convalescent 
period in April 2009.  The Board does not find that the April 
2009 VA examination to be an accurate assessment of the Veteran's 
current symptoms as the convalescence period continued until 
November 30, 2009.

VA has a duty to obtain all pertinent VA treatment records.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  Before the Veteran's claim 
can be adjudicated, all pertinent VA treatment records must be 
obtained.

      (CONTINUED ON NEXT PAGE)




Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all VA treatment 
records beginning in July 2009 for the 
Veteran's right knee disability and associate 
them with the claims file.  If no records are 
available, it should be so stated, with an 
explanation as to what attempts were made to 
obtain the records.

2.  Schedule the Veteran for a VA medical 
examination to assess the current severity of 
his service-connected right knee disability, 
status post total knee replacement.  To 
facilitate making this determination, the 
claims folder must be made available to the 
designated examiner for a review of the 
Veteran's pertinent medical history, and the 
examiner is asked to indicate that he or she 
has reviewed the claims file and a complete 
copy of this remand.  All necessary testing 
should be done, including specifically range 
of motion studies (measured in degrees, with 
normal range of motion specified), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner must also determine whether 
there are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss due to such factors.  This includes 
instances when these symptoms "flare-up" or 
when the knee is used repeatedly over a 
period of time.  And this determination also 
should be portrayed, if feasible, in terms of 
the degree of additional range of motion loss 
due to these factors.

The examiner should also clarify whether the 
Veteran has any instability in his right knee 
and, if he does, the severity of it (e.g., 
slight, moderate or severe), or episodes of 
locking.  If an opinion cannot be rendered in 
response to these questions, please explain 
why this is not possible or feasible.

The physician should also provide a full 
description of the effects of the service-
connected right knee disability upon the 
Veteran's employment and daily life.  
Particular emphasis should be placed upon any 
manifest limitation of activity caused by the 
right knee, as alleged by the Veteran.  The 
examiner should also provide a complete scar 
examination, noting the location, length and 
width of each scar.  The examiner is to 
comment on whether the scar is painful, 
whether there is breakdown of the skin, 
whether the scar is superficial or deep, and 
whether there is underlying soft tissue 
damage.  Any limitation of motion or other 
limitation of function caused by the scar is 
to be described, as well as any inflammation, 
edema, or keloid formation.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue remaining on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  All applicable laws and 
regulations should be considered, including 
the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and should 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



